DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-10, 12-16, 18 and 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claims 1-5, 7-10, 14 and 15, prior arts do not teach or suggest the combination of the display device of claim 1, in particular, a plurality of rods extending in the thickness direction of the cushion layer, wherein each of the plurality of rods extends through both the first binder and the second binder.

Re claim 12, prior arts do not teach or suggest the combination of the display device of claim 12, in particular, wherein a point overlapping each of the plurality of rods and the binder when viewed on a cross section is disposed between a central portion of each of the plurality of rods in the thickness direction and the display panel, wherein, when the window, the display panel, and the cushion layer are in a folded state, the window is disposed between a first portion of the display panel and a second portion of the display panel, and wherein the first portion of the display panel and the second portion of the display panel face each other in the folded state.


Re claims 16, 18 and 19, prior arts do not teach or suggest the combination of the display device in claim 16, in particular, a filler having a second elastic modulus less than the first elastic modulus, and disposed in a space extending in a first direction of the cushion layer between the plurality of rods and a second direction of the cushion layer between the plurality of rods, wherein the second direction crosses the first direction, wherein the foldable display panel comprises a folding portion configured to be folded, and a non-folding portion disposed adjacent to the folding portion and configured not to be folded, wherein the plurality of rods comprises first rods and second rods, the first rods overlap the folding portion on a plane, and the second rods overlap the non-folding portion on the plane, and wherein a size of each of the first rods is less than a size of each of the second rods on the plane.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841